Order entered May 13, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00511-CV

                      IN RE JACQUELINE SUE BARR, Relator

              Original Proceeding from the 255th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DF-13-22150

                                      ORDER
                      Before Justices Brown, Schenck, and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   ADA BROWN
                                                       JUSTICE